DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, 8, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishino et al, US Patent 7,638,362 (newly submitted).

Regarding claim 1, Ishino teaches a semiconductor die assembly, comprising a support substrate 40; a first semiconductor die 10b on the support substrate; a plurality of second semiconductor dies 10a-10c arranged in a stack on the first semiconductor die; a molded wall 52 made from a molded material, wherein the molded wall has parallel vertical surfaces (the outer surfaces of 52) on opposing sides of the stack of second semiconductor dies which at least partially define a cavity 50 spaced apart from the stack of second semiconductor dies, and wherein (1) a portion of the molded wall is 20 over and directly attached to a top portion of the molded wall wherein the TTS at least partially defines an upper boundary for the cavity and is configured to dissipate heat away from the first semiconductor die and the plurality of second semiconductor dies (Figure 1).

Regarding claim 4, Ishino teaches the TTS comprises at least one of copper, nickel, or both (column 3, line 51-54).

Regarding claim 5, Ishino teaches an underfill material 50 disposed between the molded wall and the stack and between the plurality of second semiconductor dies arranged in the stack (figure 1).


    PNG
    media_image1.png
    566
    938
    media_image1.png
    Greyscale

Regarding claim 7, Ishino teaches a semiconductor die assembly, comprising a support substrate 40; a first semiconductor die 30 on the support substrate; a stack of second semiconductor dies 10a-10d on the first semiconductor die, wherein the second semiconductor dies have different functionality than the first semiconductor die (column 3, lines 13-19); a molded material 52 formed on the substrate and having parallel vertical surfaces on opposing sides of the stack of second semiconductor dies which at least partially define a cavity, wherein (1) the stack of second semiconductor dies is received in the cavity and spaced apart from the molded material and (2) the molded material extends upward from the support substrate: a thermal transfer lid 20 having a first portion (labeled as “A”) over and directly attached to a top portion of the molded material and a second portion (labeled as “B”) extending (sideways) from the first portion, wherein the second portion of the thermal transfer lid is attached to the 

Regarding claim 8, Ishino teaches the molded wall covers an electronic component 40 (which contains 41/46/45) operatively coupled to the first semiconductor die in the stack (figure 1).

Regarding claim 10, Ishino teaches the thermal transfer lid comprises at least one of copper, nickel, or a combination thereof (column 3, line 51-54).

Regarding claim 13, Ishino teaches the thermal transfer lid 20 has a plurality of passages (Figure 2B, showing 20 with four sides, or four passages).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishino as applied to claim 1 above, and further in view of Lim et al, US Patent Application Publication 2007/0152326 (as cited in the previous Office Action).

Regarding claim 2, while Ishino teaches a stacked dies, Ishino fail to teach a plurality of capacitors on the support substrate, wherein the plurality of capacitors are operatively coupled to the stack, and wherein the molded wall has a recessed surface molded around the capacitor.

Lim teaches a plurality of capacitors 115 on the support substrate 100, wherein the plurality of capacitors are operatively coupled to the stack 120 (Note: the stack 120 of Lim may contain more than one chip or die, such as shown in Ishino) and wherein the molded wall 105 has a recessed surface molded around the capacitor (figure 7E) because it is generally known in the art that the support substrate may contain die side capacitors, with the molded wall being used as a support structure for the capacitors.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim with that of Ishino because it is generally known in the art that a support substrate may contain up to 80 die side capacitors attached for electrical connection to the attached chip or die to improve the electrical functionality of the dies or chips.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishino as applied to claim 7 above, and further in view of Yoshida et al, US Patent Application Publication 2010/0258932 (as cited in previous Office Action)



Yoshida teaches the resin is organic, nonorganic, epoxy or a combination thereof [115] because epoxy is a generally-known organic resin material that is commonly used in the art for a molded wall.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshida with that of Ishino because epoxy is a generally-known organic resin material that is commonly used in the art for a molded wall.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ishino as applied to claim 7 above, and further in view of V. Buot, US Patent Application Publication 2007/0132070 (newly submitted) and Nagamori et al, US Patent (as cited in previous Office Action).

Regarding claim 12, Ishino fails to teach the stack includes a logic die that extends at least partially beyond other semiconductor dies and is attached to the support substrate and operatively coupled to a capacitor, wherein the capacitor is operatively coupled to the support substrate.

860, which is also a generally-used type of semiconductor die in a stacked structure, that extends at least partially beyond other semiconductor dies 872/810 and is attached to the support substrate 866 (figure 8).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of V. Buot with that of Ishino because it is generally known in the art that other type of semiconductor dies, such as logic dies, may be used in a stacked structure of semiconductor devices to allow for different electrical functionalities

Ishino and V. Buot fail to teach a logic die that is operatively coupled to a capacitor, wherein the capacitor is operatively coupled to the support substrate.

However, Ishino does teach that the stacked dies are operatively coupled to the support substrate in figure 1. The reference of Nagamori teaches the use of a capacitor [0067] as one of several conventional electrical devices that are found on a support substrate in order for the electronic device to function.  The combination of the references of Ishino, V. Buot, and Nagamori would result in the teaching of the logic die that is operatively coupled to a capacitor, wherein the capacitor is operatively coupled to the support substrate.

.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishino as applied to claim 7 above, and further in view of Haba et al, US Patent 6,376,904 (as cited in previous Office Action).

Regarding claim 14, Ishino fails to teach the stack comprises at least eight dies.

However, Haba teaches Haba teaches the stack comprises at least eight dies (figure 3A) on a wiring substrate 420 with moulding material 430, as a means of providing a stable multi-chip module layout  in which the circuitry and techniques to increase IC densification, optimize space utilization, increase speed, and relax output  driver current in a multi-chip device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Haba with that of Ishino because it is generally known in the art that more than five chips may be stacked to provide a stable multi-chip module layout in which the circuitry and techniques to increase IC densification, optimize space utilization, increase speed, and relax output  driver current in a multi-chip device.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheppard et al, US Patent 6,284,569 in view of Yoshida et al, US Patent Application Publication 2010/0258932, Kelly et al, US Patent Application Publication 2014/0134804 (all as cited in previous Office Action), and Baba, US Patent 6,046,077 (newly submitted)

Regarding claim 15, Sheppard teaches a method of manufacturing a semiconductor die assembly, the method comprising molding a material 202a/202b onto a support substrate 501 on the support substrate, wherein the molding material has cavity 101-4 (as shown in figure 7) at least partially defined by parallel vertical surfaces of the molding material on opposing sides of the cavity; and after molding the material onto the support substrate, attaching a first die 803-1 through 803-4 to the support substrate. 

Sheppard fails to teach a plurality of capacitors on the support substrate,
positioning a plurality of semiconductor dies arranged in a stack over the first die, wherein at least the stack of second dies is within the cavity defined by the molding material; and attaching a thermal lid over and directly to a top portion of the molding material wherein the thermal lid is configured to dissipate heat away from the plurality of semiconductor dies and/or the first die after the manufacturing.

42, 43, 44, 45 arranged in a stack over the first die (figures 5-6 and 15) because it is generally known in the art to stack dies or chips together. The use of a stacked dies in the reference of Sheppard would result in meeting the limitation of “at least the stack of second dies is within the cavity defined by the molding material”. Further, the reference of Yoshida teaches attaching a thermal lid 72 to the molding material (figure 9) by teaching that an upper mold is placed over the stacked die and aids in filling the mold with encapsulating material.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshida with that of Sheppard because stacked dies are generally used in the art to make faster electrical components than using a single chip and upper mold lids are used to aid in filling the mold with encapsulating material.


Sheppard and Yoshida fail to teach a plurality of capacitors on the support substrate and attaching a thermal lid over and directly to a top portion of the molding material wherein the thermal lid is configured to dissipate heat away from the plurality of semiconductor dies and/or the first die after the manufacturing.

Kelly teaches a plurality of capacitors 105 on the support substrate 103 (as shown in figures 1B), as one of several conventional electrical devices that are found on a wiring substrate in order for the electronic device to function. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kelly with that of Sheppard and Yoshida because capacitors are one of several conventional electrical devices that are found on a wiring substrate in order for the electronic device to function.

Sheppard, Yoshida, and Kelly fail to teach attaching a thermal lid over and directly to a top portion of the molding material wherein the thermal lid is configured to dissipate heat away from the plurality of semiconductor dies and/or the first die after the manufacturing.

Baba teaches attaching a thermal lid 11 over and directly to a top portion of the molding material (represented by item 6 using adhesive 9) wherein the thermal lid is configured to dissipate heat away from the plurality of semiconductor dies and/or the first die after the manufacturing (figure 1B and column 3, line 37) by teaching the use of a copper plate over the packaging device, which is commonly used in the art as a heat sink for the packaging device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baba with that of Sheppard, Yoshida, and Kelly because copper plates are commonly used in the art as a heat sink for the packaging device

Regarding claim 16, Yoshida teaches disposing thermal interface material 26 to a surface of the stack (figure 2).
	
Regarding claim 17, Yoshida in view of Sheppard teaches disposing underfill material 26 between the two molded walls and the stack (figure 2 of Yoshida, which occurs in area 101-4 in figure 7 of Sheppard).

Regarding claim 18, Kelley teaches positioning a plurality of capacitors on a support substrate and reflowing the semiconductor die assembly after positioning the plurality of capacitors on the support substrate (in which the reflowing is done to add 803A or 821, as taught in figure 3). 

Regarding claim 19, Yoshida teaches attaching the thermal lid to the stack further comprises attaching a first portion 81a of the thermal lid to a top of the stack and a second portion 81c of the thermal lid to a peripheral region of the first die (figure 2).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sheppard, Yoshida, Kelly, and Baba as applied to claims 15-19 above, and further in view of Haba et al, US Patent 6,376,904 (as cited in previous Office Action).



However, Yoshida teaches that the number of chips may be used to make up a stack is not limited [0105]. Haba teaches positioning at least eight dies. (figure 3A) on a wiring substrate 420 with moulding material 430, as a means of providing a stable multi-chip module layout  in which the circuitry and techniques to increase IC densification, optimize space utilization, increase speed, and relax output  driver current in a multi-chip device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Haba with that of Sheppard, Yoshida, Kelly, and Baba because the multi-chip module of Haba provides a stable multi-chip module layout in which the circuitry and techniques to increase IC densification, optimize space utilization, increase speed, and relax output driver current in a multi-chip device.

Allowable Subject Matter

Claims 3, 6, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899